Detailed Action

1.	This Office Action is responsive to the Amendment filed 04/13/2022.  Claims 1, 3, 4, 6-9, 11-15, 17-19 and 21-24 have been amended.  Claims 1-24 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary

2.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

3.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Jeffrey S. LaBaw (Reg. No. 31,633), on May 12th, 2022.

Examiner’s Amendment

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Please amend the claims as below:
Claim 21. (Currently Amended) A method for controlling a web-based presentation comprising: 
analyzing content of the web-based presentation; 
receiving a user question from a user terminal communicatively coupled to the web-based presentation; 
buffering the user question while determining whether content answering the user question is presented in the web-based presentation based on the analyzed content, wherein the determination includes whether the answering content will be presented in the web-based presentation; [[and]]
responsive to the determination, modifying a user interface of the web-based presentation; and
responsive to a determination that the answering content is not presented in the web-based presentation, releasing the user question from a buffer state to allow the user question to be forwarded to a presenter of the web-based presentation in the user interface of the web-based presentation at a next break point during the web-based presentation.

Claim 23. (Cancelled) (The subject matter is incorporated into claim 21)
6.	Claims 1-22 and 24 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:

	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, apparatus and computer program product to perform the steps of: analyzing presented content and future content of the web-based presentation; receiving a user question from a user terminal communicatively coupled to the web-based presentation; buffering the user question while determining whether content answering the user question has been or will be presented in the web-based presentation based on the analyzed content; and responsive to the determination, performing one of the following: 1) responsive to a determination that the answering content has been, or will be, presented in the web-based presentation, maintaining the user question in a buffer state and providing the user a notification related to the answering content in a user interface; or 2) responsive to a determination that the answering content has not been, and will not be, presented, releasing the user question from the buffer state to allow the user question to be forwarded to a presenter of the web-based presentation at a next break point during the web-based presentation, as set forth in the independent claims 1, 9 and 15.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method for controlling a web-based presentation comprising:  analyzing content of the web-based presentation; receiving a user question from a user terminal communicatively coupled to the web-based presentation; buffering the user question while determining whether content answering the user question is presented in the web-based presentation based on the analyzed content, wherein the determination includes whether the answering content will be presented in the web-based presentation; responsive to the determination, modifying a user interface of the web-based presentation; and responsive to a determination that the answering content is not presented in the web-based presentation, releasing the user question from a buffer state to allow the user question to be forwarded to a presenter of the web-based presentation in the user interface of the web-based presentation at a next break point during the web-based presentation, as set forth in the independent claim 21.

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 04/13/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441